Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 07/28/2021 in which claims 01-20 are pending ready for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 01-20 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 01-12 of U.S. Patent No. 11,067,450. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are anticipated by the patented claims. See Chart below.

INSTANT APPLICATION  (17/443873)
PATENT (11,105,739)
1) CLAIMS 01, 03, 04, 05
2) CLAIMS 02, 08
3) CLAIM 06
4) CLAIM 07
5) CLAIM 09
6) CLAIMS 10, 12, 13, 14
7) CLAIMS 11, 17
8) CLAIM 15
9) CLAIM 16
10) CLAIM 18
11) CLAIM 19
12) CLAIM 20
1) CLAIM 01
2) CLAIM 04
3) CLAIM 02
4) CLAIM 03
5) CLAIM 05
6) CLAIM 06
7) CLAIM 09
8) CLAIM 07
9) CLAIM 08
10) CLAIM 10
11) CLAIM 11
12) CLAIM 12


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 01-04, 08-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al (US 2012/0183949 A1) in view of Joseph (WO2014/062392A1).
As to claim 01, Hyde teaches method for analyzing a sample (120, 130, 150) using cavity ring-down spectroscopy (170), comprising loading at least part of a sample in a ring-down cavity; (See ¶0026, ¶0074 Lines 03-05; Figs, 1, 3).
The microparticle type (120), markers (130), and the physiological condition (150) makes up the sample to be analyzed.
extinguishing the laser beam entering the ring-down cavity; and (See ¶0026, ¶0074 Lines 03-05; Figs, 1, 3).
Examiner is taking Official Notice that it is well known in the art that a cavity ring-down cavity spectroscopy extinguishes a laser beam entering a ring-down cavity.
registering light intensity decay data for light exiting the ring-down cavity via a light intensity sensor system; and (See ¶0091 Lines 11-16; Figs, 1, 3).
Hyde does not explicitly teach for each of a set of wavelengths generating, via at least one laser, a laser beam at the wavelength directed into the ring-down cavity;
determining, via at least one processor, a probability from the light intensity decay data for the set of wavelengths that a subject from which the sample was received has a physiological condition or a degree of a physiological condition at least indirectly using a dataset of light intensity decay data for previously analyzed samples for which the presence or absence of the physiological condition or the degree of the physiological condition has been identified.
However, Joseph does teach in an analogous art a set of wavelengths generating, via at least one laser, a laser beam at the wavelength directed into the ring-down cavity; (See ¶0038 Lines 06-13; Figs, 1, 2).
Wherein the term “set of wavelengths” is met by the term “pair of wavelengths”.
determining, via at least one processor (110), a probability from the light intensity decay data for the set of wavelengths that a subject from which the sample was received has a physiological condition or a degree of a physiological condition at least indirectly using a dataset of light intensity decay data for previously analyzed samples for which the presence or absence of the physiological condition or the degree of the physiological condition has been identified. (See Abstract, ¶0007, ¶0014, ¶0016, ¶0037 Lines 12-14, ¶0038 Lines 06-13, ¶0039; Figs, 1, 2).
Joseph teaches the physiological condition of a bacterial infection with in lungs by collecting breath samples. These samples are irradiated by pairs of wavelengths which are compared to a standard concentration ratio of 13CO2 TO 12CO2 of healthy samples. These healthy samples are considered a dataset of previously analyzed samples. The comparison detects the presence or absence of said bacterial infection.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Hyde for each of a set of wavelengths generating, via at least one laser, a laser beam at the wavelength directed into the ring-down cavity, determining, via at least one processor, a probability from the light intensity decay data for the set of wavelengths that a subject from which the sample was received has a physiological condition or a degree of a physiological condition at least indirectly using a dataset of light intensity decay data for previously analyzed samples for which the presence or absence of the physiological condition or the degree of the physiological condition has been identified.
The advantage of this inclusion is accurately measure the condition of the sample under test. 
As to claim 02, Hyde also teaches the method, wherein the determining comprises using a predictive model that is at least partially based on the dataset of light intensity decay data. (See ¶0087; Fig. 1, 3).
The term “predictive model” is met with the term “pattern recognition”.  The current samples (120) analyzed by the comparison of the patterns of previous samples. 
As to claim 03, Hyde also teaches the method, wherein the physiological condition is lung cancer. (See ¶0019 Lines 21-25; Fig. 1, 3).

As to claim 04, Hyde also teaches the method, wherein the sample (120) and previously analyzed samples are breath samples. (See ¶0074 Lines 01-05; Fig. 1, 3).
As to claim 08, Hyde also teaches the method, wherein the determining is performed using a predictive model trained at least partially using the dataset of light intensity decay data for previously analyzed samples (120). (See ¶0087; Fig. 1, 3).
As to claim 09, Hyde also teaches the method, wherein the generating, the extinguishing, and the registering are performed until a control module (180) determines that a desired level of light intensity decay data has been collected. (See ¶0026 Lines 26-30, ¶0041; Fig. 1, 3).
As to claim 10, Hyde teaches a system (100) for analyzing a sample using cavity ring-down spectroscopy, comprising a ring-down cavity; (See ¶0026, ¶0074 Lines 03-05; Figs, 1, 3).
 a sample-loading system for loading (110, 180) at least part of a sample into the ring-down cavity for analysis, and for unloading the at least part of the sample from the ring-down cavity; (See ¶0026, ¶0074 Lines 03-05; Figs, 1, 3).
The application (110) along with the controller (180) loads and unloads the sample into the ring-down cavity (170).
a light intensity sensor system (170) positioned to register light intensity decay data for light exiting the ring-down cavity; (See ¶0026; Figs, 1, 3).
 at least one processor (180) operably coupled to the sample-loading system, the at least one laser, and the light intensity sensor system (170); (See ¶0026; Figs, 1, 3).
extinguish the laser beam entering the ring-down cavity; and (See ¶0026; Figs, 1, 3).
register light intensity decay data for light exiting the ring-down cavity via
the light intensity sensor system; and (See ¶0091 Lines 11-16; Figs, 1, 3).
Hyde does not explicitly teach at least one laser operable to generate a laser beam at each of a set of wavelengths, the laser beam being directed into the ring-down cavity; a ring-down cavity; 
a storage storing computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to control the sample-loading system to load the at least part of the sample into the ring-down cavity;
for each of the set of wavelengths operate the at least one laser to generate the laser beam directed into the ring-down cavity;
determine a probability from the light intensity decay data for the set of wavelengths that a subject from which the sample was received has a physiological condition or a degree of a physiological condition at least indirectly using a dataset of light intensity decay data for previously analyzed samples for which the presence or absence of the physiological condition or the degree of the physiological condition has been identified.
However, Joseph does teach in an analogous art at least one laser operable to generate a laser beam at each of a set of wavelengths, the laser beam being directed into the ring-down cavity; a ring-down cavity; (See ¶0022, ¶0038 Lines 06-13; Figs, 1, 2).
a storage storing computer-readable instructions that, when executed by the at least one processor (110), cause the at least one processor to control the sample-loading system to load the at least part of the sample into the ring-down cavity; (See ¶0038 Lines 06-13; Figs, 1, 2).
for each of the set of wavelengths operate the at least one laser to generate the laser beam directed into the ring-down cavity; (See ¶0038 Lines 06-13; Figs, 1, 2).
determine a probability from the light intensity decay data for the set of wavelengths that a subject from which the sample was received has a physiological condition or a degree of a physiological condition at least indirectly using a dataset of light intensity decay data for previously analyzed samples for which the presence or absence of the physiological condition or the degree of the physiological condition has been identified. (See Abstract, ¶0007, ¶0014, ¶0016, ¶0037 Lines 12-14, ¶0038 Lines 06-13, ¶0039; Figs, 1, 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Hyde at least one laser operable to generate a laser beam at each of a set of wavelengths, the laser beam being directed into the ring-down cavity; a ring-down cavity; 
a storage storing computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to control the sample-loading system to load the at least part of the sample into the ring-down cavity;
for each of the set of wavelengths operate the at least one laser to generate the laser beam directed into the ring-down cavity;
determine a probability from the light intensity decay data for the set of wavelengths that a subject from which the sample was received has a physiological condition or a degree of a physiological condition at least indirectly using a dataset of light intensity decay data for previously analyzed samples for which the presence or absence of the physiological condition or the degree of the physiological condition has been identified.
The advantage of this inclusion is accurately measure the condition of the sample under test. 
As to claim 11, Hyde also teaches the system o, wherein the at least one processor (180) determines the probability using a predictive model that is at least partially based on the dataset of light intensity decay data. (See ¶0087; Fig. 1, 3).
As to claim 12, Hyde also teaches the system, wherein the physiological condition is lung cancer. (See ¶0019 Lines 21-25; Fig. 1, 3).
As to claim 13, Hyde also teaches the system, wherein the sample (120, 130, 150) and previously analyzed samples are breath samples. (See ¶0019 Lines 21-25; Fig. 1, 3).
As to claim 17, Hyde also teaches the system (100), wherein the at least one processor (180) determines the probability from the light intensity decay data using a predictive model trained at least partially using the dataset of light intensity decay data for previously analyzed samples (120, 130, 150). (See ¶0087; Fig. 1, 3).
As to claim 18, Hyde also teaches the system (100), wherein the at least one processor repeats the operating extinguishing, and registering until the at least one processor determines that a desired level of light intensity decay data has been collected. (See ¶0026 Lines 26-30, ¶0041; Fig. 1, 3).

Allowable Subject Matter
Claim 05-07 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as once the double patenting rejection is overcome. 
As to claim 05, Even though Hype when modified by Joseph teaches the method of claim 1, neither prior art teaches alone or in combination wherein the set of wavelengths is a first set of wavelengths, wherein the sample is loaded from a thermal desorption tube, the at least part of the sample is a first part of the sample that is desorbed from the thermal desorption tube heated to a first desorption temperature to load the at least first part of the sample into the ring-down cavity, the method further comprising loading a second part of the sample desorbed from the thermal desorption tube heated to a second desorption temperature, for each of a second set of wavelengths generating, via at least one laser, a laser beam at the wavelength directed into the ring-down cavity;
for each of a second set of wavelengths generating, via at least one laser, a laser beam at the wavelength directed into the ring-down cavity;
extinguishing the laser beam entering the ring-down cavity; and
registering light intensity decay data for light exiting the ring-down cavity via a
light intensity sensor system.
As to claim 14, Even though Hype when modified by Joseph teaches the system of claim 10, neither prior art teaches alone or in combination wherein the set of wavelengths is a first set of wavelengths, wherein the sample is provided in a thermal desorption tube, wherein the at least part of the sample is a first part of the sample, wherein the at least one processor controls the sample loading system to desorb the first part of the sample by heating the thermal desorption tube to a first desorption temperature to load the first part of the sample into the ring-down cavity, and wherein the at least one processor controls the sample loading system to desorb a second part of the sample by heating the thermal desorption tube to a second desorption temperature to load the second part of the sample into the ring-down cavity after unloading the first part of the sample from the ring-down cavity, and wherein the at least one processor, for each of a second set of wavelengths:
operates the at least one laser to generate the laser beam directed into the ring-down cavity;
extinguishes the laser beam entering the ring-down cavity; and
registers light intensity decay data for light exiting the ring-down cavity via the light intensity sensor system.
Claims 06-07 and 15-16 are also objected due to their dependency of claims 05 and 14 respectively.
Claims 19-20 will be allowed once the double patenting rejection is overcome. 
The following is an examiner’s statement of reasons for allowability: 
As for claim 19, none of the prior arts alone or in combination discloses a method for analyzing a sample using cavity ring-down spectroscopy, comprising:
heating a thermal desorption tube to a first desorption temperature to desorb a first part of a sample contained therein; 
loading the first part of the sample into a ring-down cavity; for each of a first set of wavelengths: generating, via at least one laser, a laser beam at the wavelength that is directed into the ring-down cavity; 
extinguishing the laser beam entering the cavity; and registering light intensity decay data for light exiting the ring-down cavity via a light intensity sensor system; 
unloading the first part of the sample from the ring-down cavity; 
heating the thermal desorption tube to a second desorption temperature to desorb a second part of the sample contained therein; loading the second part of the sample into the ring-down cavity; 
for each of a second set of wavelengths: generating, via the at least one laser, a laser beam at the wavelength that is directed into the ring-down cavity; 
extinguishing the laser beam entering the cavity; and 
registering light intensity decay data for light exiting the ring-down cavity via the light intensity sensor system; and 
analyzing the light intensity decay data desorbed at the first desorption temperature and the light intensity decay data desorbed at the second desorption temperature.
The closest prior art, Hyde et al (US 2012/0183949 A1) discloses devices, systems, and methods are disclosed herein for detecting one or more physiological conditions in lungs of a vertebrate subject. Hyde does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 19; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claim 20 is allowed due to their dependency of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886